DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election of Group I, claims 16-28, in the reply filed on 5/13/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 29-30 are withdrawn from prosecution as being directed toward a non-elected invention.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Method for Producing a Printed Circuit Board Provided with at least one coating.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 24, the term “the residence time” lacks antecedent basis.  The Examiner suggest the term “a residence time”.
Regarding claim 27, the claims recite improper Markush terminology as the grouping needs to be mutually exclusive, however, a dispenser is generic to a jet valve or a curtain nozzle.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18,22,23 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Bok (5,017,409) in combination with Orla-Jensen et al. (2018/0043381).
Bok (5,017,409) teaches a method of conformal coating whereby coating materials (polyurethane and catalyst) are fed to a mixer within the spray gun for mixing, after mixing the mixture is fed to a output unit (spray gun) for dispensing the mixture to s surface of a printed circuit board.   The output unit spray gun is controlled (which meets the automatic limitation) to move across the board while dispensing and the mixer is located and fixed within the spray gun and therefore would be moved together therewith (Figs. 1,9,10,15 and 16 and col. 3, line 25 – col. 5, lie 45).
Bok (5,017,409) fails to teach a dynamic mixer in the dispensing head vs. a static mixer.
Orla-Jensen et al. (2018/0043381) teaches a system and method for two-component mixing in a jetting dispenser whereby a dynamic mixer is located within the jetting dispenser (abstract and ([0015],[0044],[0053].
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Bok (5,017,409) dispenser to include a dynamic mixer as evidenced by Orla-Jensen et al. (2018/0043381) with the expectation of improving the mixing of the components for dispensing.
Regarding claims 17 and 18, the claimed recite a cross-sectional area of no more than a third of the square root of the areas of the board.  While the Examiner acknowledges the fact that the references are silent with respect to this limitation, the Examiner takes the position that the cross section of the dispensed material would be a matter of design choice by one practicing in the art and controlled by the shape of the nozzle from which the material is dispensed absent a showing of criticality thereof to be patentably distinguishable.
Regarding claim 22, the claim recites a mixing chamber having an inner diameter that amounts to not less than 4%-20% of a length of the rotor as well as a static-dynamic mixer.  While the Examiner acknowledges the fact that the references are silent with respect to this limitation, the Examiner takes the position that mixing chamber having an inner diameter that amounts to not less than 4%-20% of a length of the rotor would be a matter of design choice by one practicing in the art absent a showing of criticality thereof to be patentably distinguishable.
Regarding claim 23, both Bok (5,017,409) in combination with Orla-Jensen et al. (2018/0043381) are silent with respect to the fluid or component supply lines being flexible, the Examiner takes the position that it would have been within the skill of one practicing in the art to have utilized flexible supply lines as these are conventional in the art and would be a matter of design choice absent a showing of criticality thereof.
Regarding claims 25 and 26, Bok (5,017,409) depicts in Fig. 15 a mixer having a volume extending from the location of the entrance of components to the termination of dynamic mixing and filled with components.  Orla-Jensen et al. (2018/0043381) depicts in Figs. 2-4, a mixer having a volume extending from the location of the entrance of components to the termination of dynamic mixing and filled with components.
Regarding claim 27, Bok (5,017,409) mentions a curtain nozzle (col. 2, lines 55-57).
Regarding claim 28, Bok (5,017,409) teaches heating the output unit (spray gun to lower viscosity and enhance film properties.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bok (5,017,409) in combination with Orla-Jensen et al. (2018/0043381) further in combination with Bien et al. (2008/02256638).
Features detailed above concerning the teachings of Bok (5,017,409) in combination with Orla-Jensen et al. (2018/0043381) are incorporated here.
Bok (5,017,409) in combination with Orla-Jensen et al. (2018/0043381) fail to teach the claimed dynamic mixer to include a stator and a motor to control the stator as well as the RPM’s of the rotational mixing.
Bien et al. (2008/02256638) teaches a dynamic helical mixer and mixing apparatus for mixing two or more components.  Bien et al. (2008/02256638) teaches a mixer controlled by a hydraulic or electric motor which controls the segments/shaft (84) (claimed stator) and the segments have grooves or helical elements (claimed ribbon/blade) for mixing [0046]-[0075].
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Bok (5,017,409) in combination with Orla-Jensen et al. (2018/0043381) dispenser head/coater to include the claimed stator/rotor/motor with claimed speeds of mixing as evidenced by Bien et al. (2008/02256638) with the expectation of improved mixing over static mixers [0075].

Claim 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bok (5,017,409) in combination with Orla-Jensen et al. (2018/0043381) further in combination with Koshute (5,332,763).
Features detailed above concerning the teachings of Bok (5,017,409) in combination with Orla-Jensen et al. (2018/0043381) are incorporated here.
Bok (5,017,409) in combination with Orla-Jensen et al. (2018/0043381) fail to teach the claimed dynamic mixer to include a rotator that is rotated relative to the stator for rotational mixing as well as claimed residence time being less than 100 seconds.
Koshute (5,332,763) teaches stable dispersions and their use in preparation of polyurethane foams.  Koshute (5,332,763) teaces a dynamic mixer with a motor that drives the rotor for a rotor-stator mixer and this would allow the rotor to move relative to the stator (col. 9, lines 25-32). Koshute (5,332,763) teaches residence times of 1 sec to 10 min (600 sec) (col. 9, lines 14-18).
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Bok (5,017,409) in combination with Orla-Jensen et al. (2018/0043381) dispenser with a rotor that moves relative to the stator and the claimed low residence times of the material as evidenced by Koshute (5,332,763).
Regarding claim 24, Koshute (5,332,763) teaches residence times of 1 sec to 10 min (600 sec) (col. 9, lines 14-18).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN K TALBOT/Primary Examiner, Art Unit 1715